Citation Nr: 1117352	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-18 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for chronic lumbar strain with spondylosis and discogenic disease at L2-3. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision rendered by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for entitlement to an evaluation in excess of 30 percent for chronic lumbar strain with spondylosis and discogenic disease at L2-3.

In February 2011, the Veteran testified at a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.  The record was held open for a period of 30 days to afford the Veteran an opportunity to submit additional evidence.  As additional evidence was not received, the Board will proceed with appellate review of these matters.  The Board is cognizant that the Veteran's attorney again requested a copy of his claims file during the February 2011 hearing.  Under 38 C.F.R. § 20.1200 (2010) when a Privacy Act request is filed and the requested records are in VA's custody, the request must be reviewed and processed prior to appellate action on that individual's appeal.  However, in a May 2010 letter, the Board notes that the RO clearly explained that the requested records (a copy of the Veteran's entire claims file) were mailed to the attorney in November 2009.  The attorney was instructed that he could obtain a duplicate copy of the file upon the RO's receipt of the enclosed, required reproduction fee. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board's review of the claims file reveals that further development on the issue of entitlement to an evaluation in excess of 30 percent for chronic lumbar strain with spondylosis and discogenic disease at L2-3 is warranted.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran last had a VA examination to evaluate his service-connected lumbar spine disorder in December 2007.  During his February 2011 hearing, the Veteran testified that his lumbar spine disability had gotten significantly worse since that time, to include constant and severe lumbar spine pain, lower extremity numbness, and receipt of cortisone injections.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA spine examination at an appropriate VA medical facility to determine the severity of his service-connected chronic lumbar strain with spondylosis and discogenic disease at L2-3.  

The claims file reflects that the Veteran has received VA medical treatment from the VA Medical Center (VAMC) in Miami, Florida; however, as the claims file only includes treatment records from that provider dated up to December 2007 for the service-connected lumbar spine disability, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, based on the evidence of record as well as the Veteran's assertions, the Board finds that the issue of TDIU has been reasonably raised and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claims.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  As an initial matter, the Board acknowledges that the Veteran is currently service-connected for a sole disability, chronic lumbar strain with spondylosis and discogenic disease at L2-3.  Given the evidence of record demonstrating that the Veteran is currently not employed and may be unemployable due to his lumbar spine disability, a VA examination and opinion should be provided to determine whether his service-connected disability alone renders him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination and opinion is also required to determine, to the extent possible, whether his service-connected lumbar spine disability alone precludes substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records from the Miami VAMC pertaining to the Veteran's service-connected chronic lumbar strain with spondylosis and discogenic disease at L2-3 for the time period from December 2007 to the present.
2.  Thereafter, the Veteran should be afforded an appropriate VA spine examination to determine the current nature, extent, and severity of his service-connected chronic lumbar strain with spondylosis and discogenic disease at L2-3.  All indicated tests and studies (to include X- rays and/or NCV/EMG) are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should also render a specific finding as to whether, during the examination, the Veteran exhibited either forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, OR unfavorable ankylosis of the entire spine.  With respect to the lumbar spine, the examiner should indicate whether there is any pain, weakened movement, excess fatigability, or incoordination on movement of the lumbar spine, and whether there is likely to be additional range of motion loss of the service-connected lumbar spine due to any of the following: (1) pain on use, including flare-ups; (2) weakened movement; (3) excess fatigability; (4) incoordination; (5) or repeated use.  The above determinations must, if feasible, be expressed in the degree of the additional range of motion loss due to pain on use or during flare-ups.  The examiner should indicate whether there is evidence of any additional loss of range of motion of the lumbar spine due to these factors that is equivalent to forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, OR unfavorable ankylosis of the entire spine.

The examiner should also identify all neurologic manifestations of the Veteran's service-connected lumbar spine disability, to include sensory loss, radiculopathy, or bowel, bladder, or erectile dysfunction, with reference to the nerve(s) affected.  Additionally, the examiner should determine, without taking age into account, whether it is as least as likely as not (50 percent probability or greater) that the Veteran is precluded from obtaining or maintaining substantially gainful employment (consistent with his education and occupational experience) solely due to his service-connected lumbar spine disability.  All opinions expressed should be supported by a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2010).

4.  Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence of record since the April 2009 statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

